Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-11-2019 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardiner et al. (US2006/0286181).

Claims 2-5 require particular amounts of xanthine and choline.  Gardiner et al. disclose .1 to 100 mg of the day- time composition (1040).   Another formulation contains 0.07500 g of caffeine and soy phospholipids in amount of 4% choline of 0.00100 (0071).   It would have been within the skill of the ordinary worker to vary the amounts of these ingredients, since they are known in the art to provide energy.
Claim 6 further requires methylated xanthine which is disclosed in paragraph  0021, and  0071. Therefore, it would have been obvious to add a flavor for its known function.  
Claim 18 further requires preservatives.  However, the use of preservatives are routine in the art.  Therefore, it would have been obvious to add a preservative for its known function.  
Claim 7-15, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardiner et al.  as applied to claims 1-6, 18 above, and further in view of Gervais et al. (2005/0031651).  
Claim 7 further requires that choline contain citicoline .   Gervais et al.  disclose a composition for inhibiting deposition of amyloid in the brain.  A composition containing caffeine (xanthine) and citicoline is disclosed in a liquid ( 0466 and 0459, 0482).  
Claims 8 and 9 require that there are amino acids in the composition in particular amounts.   Amino acids are disclosed  at para. 0213.  No amounts are given.  However, as amino acids are well known chemicals used for building muscle  and tissue, it would have been obvious to add them in an energy drink or composition in particular amounts to perform the tissue building function.  
Claim 10 requires particular amino acids such as tyrosine, phenylalanine or taurine. Phenylalanine and leucine are disclosed by Gervais et al. (0269).  Tyrosine is disclosed in 0156 .  Particular amounts of the claimed amino acids  as in claims 11 -14 are within the skill of the ordinary worker.  
The discovery of an optimum value of a result effective variable is ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a beverage product, properties such as function and nutrition are important.  It appears that the precise ingredients as well as their proportions affect the function and nutrition  of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.    Therefore, it would have been obvious to use particular amounts of the claimed amino acids for their known functions.  
Claim 15 further requires B vitamins and claim 17 requires particular amounts.  Particular amounts of the claimed B vitamins are within the skill of the ordinary worker (In re Boesch, as above).   Therefore, it would have been obvious to use amounts which would promote health.
Claims 16, 19- 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardiner et al. and Gervais et al. as applied to claims 1-6, 18  above, and further in view of Red Bull ™.
Claim 16 further requires glucuronolactone (GLU).   However, the known beverage RED BULL ™contains  GLU  and tyrosine, B vitamins, caffeine and sugars (ingredients on product page).  Therefore, it would have been obvious to use ingredients in the composition of the combined references for its known function.  
The further limitations have been disclosed above and are obvious for those reasons.  

				DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 
Claims 1-22 are rejected on the ground of nonstatutory double patenting over: claims 1-10 of U.S. Patent No. 8,187,647 and claims 1-14 of US Patent 8,993,033. and claims 1-11 of 8,632,834, And claims 1-14 of US Patent 9,119,413. And claims 1-10 of US Patent 9,049,879 , since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the claims of the patents encompass the instant claims. 
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over : claims 1-10 of U.S. Patent No. 8,187,647, claims 1-14 of US Patent 8,993,033,  claims 1-11 of 8,632,834,  claims 1-14 of US Patent 9,119,413,  claims 1-10 of US Patent 9,049,879 ,  claims 1-10 of US Patent 9,937,195,  claims  1-12 of US Patent 9,943,098,  claims 1-13 of  US Patent  9,616,080,  claims 1-12 of US Patent 9,480,697, and claims 1-14 of US Patent 9,526,268 and claims 1-12 of US Patent 10,471,085.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are encompassed by the instant application. 

Claim Rejections - 35 USC § 102
Claims 1-22 are rejected under 35 U.S.C. 102(b) based upon a public use or sale of the invention. The product page “Frequently asked questions about 5 Hour Energy” has a date of 11-24-2005, which shows that the product was on sale before the application for a patent.  An issue of public use or on sale activity has been raised in this application.  In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102(b), additional information regarding this issue is required as follows:  the date that the claimed product was put on sale, and the ingredients in the product.   
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
The 5 hour Energy drink product page was found using the following search on Google:
Is citicoline found in choline or phophatidyl choline
What is another name for glucuonolactone?
When was the “5 hour energy” drink developed?
Is taurine related to phenylalanine or tyrosine?  
“Frequently Asked Questions about 5-hour energy ®  drink dated 11-24-05 as shown by the “Way Back” machine which searches the WEB for the date of publications.  It is noted in this product page, that some of the claimed ingredients are not cited.  However, these ingredients may come under  the  term “essential nutrients”.  Applicant may establish on the record what was actually in this drink. 
“5-Hour Energy ® Ingredients and Safety”, dated 5-10-07.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10-4:00 and on Thursdays and Wednesday  from 10-2:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793        
4-9-2021